Case 1:19-cv-00613-JTN-ESC ECF No. 1 filed 07/29/19 PageID.1 Page 1 of 13




                           UNITED STATES DISTRICT COURT

             WESTERN DISTRICT OF MICHIGAN – SOUTHERN DIVISION

ADAM J. VANDERMEER,                              Case No. 1:19-cv-613
              Plaintiff.
      v.
                                                 COMPLAINT
LAW OFFICE OF BARBARA                            JURY TRIAL DEMANDED
TSATUROVA, PLLC,

               Defendant.

                                   INTRODUCTION

 01. These claims are being made pursuant to the Fair Debt Collection Practices Act
     (FDCPA), 15 U.S.C. § 1692, et. seq. and the Michigan Regulation of Collection
     Practices Act (MRCPA), 445.251 et. seq. to recover actual and statutory damages,
     reasonable attorney’s fees, and the costs of this suit.

 02. The FDCPA regulates the behavior of debt collectors attempting to collect a debt
     on behalf of another. The United States Congress has found abundant evidence
     of the use of abusive, deceptive, and unfair debt collection practices by many
     debt collectors, and has determined that debt collection practices contribute to a
     number of personal bankruptcies, marital instability, loss of jobs, and invasions of
     individual privacy. 15 U.S.C. §§ 1692a & 1692b.

 03. Consequently, Congress adopted the FDCPA with the “express purpose to
     eliminate abusive debt collection practices . . . and to insure that . . . [debt
     collectors] who refrain from using abusive debt collection practices are not
     competitively disadvantaged.” Jerman v. Carlisle, 559 U.S. 573 (2010) (internal
     quotes omitted).

 04. The Act is not concerned with whether the consumer owes the debt, rather, “[a]
     basic tenet of the Act is that all consumers, even those who have mismanaged
     their financial affairs resulting in default on their debt, deserve the right to be
     treated in a reasonable and civil manner.” FTC v. Check Investors, Inc., 503 F.3d
     159, 165 (3rd Cir. 2007) (internal citations omitted).




                                                                                           1
Case 1:19-cv-00613-JTN-ESC ECF No. 1 filed 07/29/19 PageID.2 Page 2 of 13




05. “Congress also intended the FDCPA to be self-enforcing by private attorney
    generals.” Weiss v. Regal Collections, 385 F.3d. 337, 345 (3rd Cir. 2004).

06. A debt collector’s conduct is judged from the standpoint of the “least
    sophisticated consumer.” Brown v. Card Serv. Ctr., 464 F.3d 450, 453 n.1 (3rd Cir.
    2006). In this way, “the FDPCA protects all consumers, the gullible as well as the
    shrewd.” Cloman v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993).

07. “[T]he FDCPA is extraordinarily broad, crafted in response to what Congress
    perceived to be a widespread problem.” Barany-Snyder v. Weiner, 539 F.3d 327,
    332 (6th Cir. 2008) (citation and internal quotation marks omitted).

08. “To prevail on an FDCPA claim, a plaintiff must prove that (1) she is a consumer,
    (2) the defendant is a debt collector, (3) the defendant’s challenged practice
    involves an attempt to collect a ‘debt’ as the Act defines it, and (4) the defendant
    has violated a provision of the FDCPA in attempting to collect the debt.”
    Douglass v. Convergent Outsourcing, 765 F.3d 299, 303 (3rd Cir. 2014).

09. “The FDCPA is a strict-liability statute: A plaintiff does not need to prove
    knowledge or intent and does not have to have suffered actual damages.”
    Stratton v. Portfolio Recovery Assocs., LLC, 770 F.3d 443, 448-49 (6th Cir. 2014).

10. “Strict liability places the risk of penalties on the debt collector that engages in
    activities which are not entirely lawful, rather than exposing consumers to
    unlawful debt-collector behavior without a possibility for relief.” Id. (citation
    omitted).

11. To prohibit unconscionable and unfair practices, the FDCPA at 15 U.S.C. § 1692f
    outlaws the use of unfair or unconscionable means to collect or attempt to
    collect any debt and names a non-exhaustive list of per se violations of
    unconscionable and unfair collection conduct. 15 U.S.C. §§ 1692f(1)-(8).

12. In addition, the FDCPA, 15 U.S.C. ¶¶ 1692e, protects consumers from false and
    misleading representations generally and “[t]he false representation of . . . the
    character, amount, or legal status of any debt” and “[t]he use of any false
    representation or deceptive means to collect or attempt to collect any debt” in
    particular.

13. A debt collector who violates any provision of the FDCPA is liable for “additional
    damages” (also called “statutory damages”) up to $1,000.00, and attorney fees


                                                                                           2
Case 1:19-cv-00613-JTN-ESC ECF No. 1 filed 07/29/19 PageID.3 Page 3 of 13




   and costs. 15 U.S.C. § 1692k(a). The absence of actual damages is not a bar to
   such actions as “Congress may enact statutes creating legal rights, the invasion of
   which creates standing, even though no injury would exist without the statute.”
   Linda R.S. v. Richard D., 410 U.S. 614, 617 n.3 (1973).

14. In addition to economic damages, actual damages are recoverable for emotional
    distress. “[V]iolations of the FDCPA, by their very nature, are those kinds of
    actions which may be expected to cause emotional distress and, therefore, the
    availability of damages for such distress is of paramount importance.” Crossley v.
    Lieberman, 90 B.R. 682, 692 (E.D. Pa. 1988) aff’d 868 F.2d 566 (3rd Cir. 1989).

15. A consumer can recover “damages for personal humiliation, embarrassment,
    mental anguish, and emotional distress.” Statements of General Policy or
    Interpretation on the Fair Debt Collection Practices Act , 53 FR 50097-02, 50109.
    Such damages can include recovery for “anxiety, nervousness, worry, and fear.”
    Armbruster v. Hecker, 2010 WL 1543599 (M.D. Pa. Apr. 22, 2010).

16. “Congress did not limit the recovery of actual damages for emotional distress
    under the FDCPA . . . to those damages a plaintiff could have recovered under
    state law in a separate tort action for intentional or negligent infliction of
    emotional distress.” Smith v. Law Offices of Mitchell N. Kay, 124 B.R. 182, 188 (D.
    Del. 1991).

17. The MRCPA contains protections that generally parallel those afforded under the
    FDCPA, but also allows for the recovery of treble “actual damages, or $150.00,
    whichever is greater, and shall award reasonable attorney's fees and court costs
    incurred in connection with the action” for willful violations. See MCL 425.257(2).

                            JURISDICTION AND PARTIES

18. Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (“federal question”) for
    violations of the FDCPA and 28 U.S.C. § 1337 (“supplemental jurisdiction”) for
    substantially related violations of the MRCPA.

19. Plaintiff Adam J. Vandermeer (hereinafter “Vandermeer”) is a natural person who
    resides in the City of Wyoming in Kent County, Michigan.

20. Defendant Law Office of Barabara Tsaturova, PLLC (hereinafter “Law Office”) is a
    Michigan professional limited liability company authorized to conduct business in




                                                                                          3
Case 1:19-cv-00613-JTN-ESC ECF No. 1 filed 07/29/19 PageID.4 Page 4 of 13




   the State of Michigan.

21. The Law Office has its principal place of business in the City of Zeeland in Ottawa
    County, Michigan.

22. On information and belief, the Law Office conducts business in numerous
    counties across the State of Michigan, including Kent County and has filed debt-
    collection suits in the 62A District Court located in the City of Wyoming.

23. Vandermeer is a natural adult person and a consumer as defined in 15 U.S.C. §
    1692a(3) and a “consumer” or “debtor” as defined in MCL 445.251(d).
24. The Law Office’s principal purpose is to collect debts. It collects or attempts to
    collect these debts, directly or indirectly, owed or due or asserted to be owed or
    due to another. The Law Office uses interstate commerce and the mails to collect
    or attempt to collect on these debts.

25. The Law Office is a “debt collector” pursuant to 15 U.S.C. § 1692a(6) and a
    “regulated person” pursuant to MCL 445.251(g).

26. Venue is therefore appropriate in the United States District Court for the Western
    District of Michigan, Southern Division.

                             GENERAL ALLEGATIONS

27. All documents referenced herein are already in the possession of the Law Office
    or part of the public record in the 62A District Court in Wyoming, Michigan.

28. On February 18, 2019, the Law Office filed a multi-count Complaint against
    Vandermeer on behalf of Metropolitan Hospital in the 62A District Court.

29. A copy of the state-court Complaint is attached as Exhibit A.

30. That case is styled Metropolitan Hospital v. Adam J. Vandermeer, Case No. 19-
    0465-GC (62A Dist. Ct.).

31. In that case, the Law Office, on behalf of Metropolitan Hospital, sought $899.25 in
    monetary damages, plus statutory interest, court, and statutory costs.




                                                                                       4
Case 1:19-cv-00613-JTN-ESC ECF No. 1 filed 07/29/19 PageID.5 Page 5 of 13




32. ¶¶ 6-10 of the state-court Complaint sets forth a count for “Open/Stated Account
    Pursuant to MCL § 600.2145.”

33. The state-court Complaint does not distinguish between “open account” and
    “account stated” despite the two constituting distinct and separate causes of
    action.

34. ¶¶ 11-16 of the state-court Complaint sets forth a count for “Breach of Implied
    Contract.”

35. “Breach of implied contract” is not an independent cause of action in the State of
    Michigan but rather a category of equitable doctrines.

36. These equitable doctrines include quantum meruit, unjust enrichment, and
    promissory estoppel.

37. The state-court Complaint does not state which equitable doctrine for implied
    contract it alleged.

38. Under MCR 2.111(B) & (B)(1), a state-court “complaint must contain . . . [a]
    statement of the facts, without repetition, on which the pleader relies in stating
    the cause of action, with the specific allegations necessary reasonably to inform
    the adverse party of the nature of the claims the adverse party is called on to
    defend.”

39. The state-court Complaint filed against Vandermeer failed to reasonably inform
    him of the nature of the claims being made against him, specifically whether
    Metropolitan Hospital was making separate claims for open or account stated
    and which equitable doctrine for implied contract Metropolitan Hospital alleged.

40. A state-court complaint that does not comply with MCR 2.111(B) & (B)(1) should
    be dismissed pursuant to MCR 2.504(B)(1).

41. As noted supra, the state-court Complaint relied upon an unspecified equitable
    doctrine for implied contract.

42. In the State of Michigan, district courts cannot grant equitable relief except in
    limited circumstances. See MCL 600.8315; Mich. Cons. 1963 art. 6, §13; Alliance
    for Mentally Ill v. Department of Cmty. Health, 231 Mich. App. 647, 655–656; 588



                                                                                         5
Case 1:19-cv-00613-JTN-ESC ECF No. 1 filed 07/29/19 PageID.6 Page 6 of 13




   N.W.2d 133 (1998); Universal AM-CAN, Ltd v Attorney Gen., 197 Mich. App. 34,
   37; 494 N.W.2d 787 (1992).

43. Those limited circumstances do not include equitable relief for a breach of an
    implied contract.

44. Accordingly, the 62A District Court did not have subject-matter jurisdiction over
    the implied-contract count alleged in the state-court Complaint.

45. Even so, ¶ 3 of the state-court Complaint stated that the 62A District Court did
    have subject-matter jurisdiction.

46. The state-court Complaint was ostensibly for medical services provided by
    Metropolitan Hospital.

47. Under MCL 566.132(1)(g) (“Statute of Frauds”), an “agreement, promise, contract,
    or warranty of cure relating to medical care or treatment” . . . “is void unless
    that agreement, contract, or promise, or a note or memorandum of the
    agreement, contract, or promise is in writing and signed with an authorized
    signature by the party to be charged with the agreement, contract, or promise[.]”

48. The state-court Complaint made no mention of any written agreement, contract,
    promise, or note or memorandum.

49. If such a written instrument exists, the state-court Complaint violated the
    Michigan Court Rules by failing to attach it pursuant to MCR 2.113(F)(1).

50. The state-court Complain should have been dismissed for failing to comply with
    MCR 2.113(F)(1). See English Gardens Condo., LLC v. Howell Twp., 273 Mich. App.
    69, 80; N.W.2d 242 (2007), reversed in part on other grounds 480 Mich. 962; 741
    N.W.2d 511 (2007).

51. If no written agreement, contract, promise, or note or memorandum related to
   the provision of medical services exists, the debt sought in the state-court
   Complaint is void.

52. If a written agreement, contract, promise, or note or memorandum related to the
    provision of medical services exists, it represents an express contract.




                                                                                        6
Case 1:19-cv-00613-JTN-ESC ECF No. 1 filed 07/29/19 PageID.7 Page 7 of 13




53. As stated supra, the state-court Complaint ¶¶ 11-16 alleged a cause of action
    under an unspecified implied-contract doctrine.

54. In the State of Michigan, an implied contract claim cannot be made if there exists
    an express contract between the parties. See Wallace v Recorder’s Court, 207
    Mich. App. 443; 525 N.W.2d 481 (1994); Paradata Comput Networks v Telebit
    Corp., 830 F. Supp. 1001 (E.D. Mich. 1993); Advanced Plastics Corp v. White
    Consol. Indus., 828 F. Supp. 484 (E.D. Mich 1993), aff’d without opinion, 47 F.3d
    1167 (6th Cir. 1995).

55. There cannot be an express and an implied contract covering the same subject
    matter at the same time. See Kuhfeldt v. Liberty Mut. Ins. Co., 833 F. Supp. 632
    (E.D. Mich. 1993).

56. Therefore, a party cannot prevail under an equitable doctrine of implied contract
    where an express contract exists or, in the case of medical services, ought to exist.

57. Causes of action for open account and account stated are based on either an
    express or implied contract. See Fisher Sand and Gravel v. Neal A. Sweebe, 494
    Mich. 543, 570; 810 N.W.2d 877 (2011).

58. The state-court Complaint did not allege the existence of an express contract
    underlying either the open account or account stated claims.

59. The Law Office, on behalf of Metropolitan Hospital, did not produce any evidence
    during the life of the case that an express contract.

60. Once the state-court Complaint was served on Vandermeer on or around April
    27, 2019, Vandermeer, acting pro se, filed an Answer on May 5, 2019.

61. Vandermeer is not an attorney nor has received any legal training.

62. After the Answer was filed, the 62A District Court sent notice to the Law Office
    and Vandermeer that a trial would be held on July 29, 2019 at 1:15pm.

63. On May 31, 2019, Vandermeer retained counsel who filed an appearance in the
    62A District Court on the same day and sent a copy to the Law Office.




                                                                                       7
Case 1:19-cv-00613-JTN-ESC ECF No. 1 filed 07/29/19 PageID.8 Page 8 of 13




64. Because the trial notice had been sent out prior to Vandermeer retaining counsel,
    Vandermeer supplied his counsel with a copy of the notice.

65. At no time between May 31, 2019 and July 29, 2019 did the Law Office make
    contact with Vandermeer’s counsel.

66. The Law Office did not supply Vandermeer’s counsel with a witness list or list of
    trial exhibits.

67. The Law Office did not serve any subpoenas or discovery.

68. On July 29, 2019, Vandermeer’s counsel appeared for trial at 1:15pm. Despite the
    62A District Court waiting until approximately 1:36pm to begin the trial, the Law
    Office did not appear.

69. In response, the 62A District Court dismissed the case.

70. There exists no evidence in the 62A District Court record that the Law Office
    intended to engage in litigation or proceed to trial despite filing a debt-collection
    lawsuit against Vandermeer.

71. The Law Office did not engage in any of the routine behaviors customary with
    pursuing a civil case, including a debt-collection case, in good faith.

72. On information and belief, the Law Office never intended to pursue the debt-
    collection case against Vandermeer in good faith.

73. There is no evidence that the affidavit included with the state-court Complaint
    was made on personal knowledge.

74. On information and belief, the affiant, Barbara Tsaturova, was not familiar with
    Vandermeer’s alleged account at the time she swore to the affidavit.

75. Rather, the affidavit was a routine robo-affidavit commonly filed in support of
    similar debt-collection lawsuits pursued by the Law Office on behalf of others.

76. The actions of the Law Office in the debt-collection case filed in the 62A District
    Court, taken individually and in the aggregate, were false, misleading, unfair, and
    unlawful means to collect a debt.




                                                                                        8
Case 1:19-cv-00613-JTN-ESC ECF No. 1 filed 07/29/19 PageID.9 Page 9 of 13




77. On information and belief, the Law Office does not have policies and procedures
    in place to prevent some or all of the acts and behaviors set forth supra.

78. On information and belief, the Law Office routinely engages in the acts and
    behaviors set forth supra in courts throughout the State of Michigan.

79. As a result of the Law Office’s false, misleading, unfair, and unlawful behavior to
    collect a debt, Vandermeer was economically damaged by having to retain
    counsel to defend himself.

80. As a further result of the Law Office’s false, misleading, unfair, and unlawful
    behavior to collect a debt, Vandermeer has suffered worry, nervousness, anger,
    and fear.

                                        COUNTS

                        Count 1: FDCPA (15 U.S.C. § 1692e)

81. Vandermeer incorporates all other paragraphs by reference into this count.

82. By its actions, the Law Office has violated 15 U.S.C. § 1692e (“False or Misleading
    Representations”) generally by:

       a. Filing and serving the state-court Complaint that did not conform to the
          Michigan Court Rules.

       b. Filing and serving the state-court Complaint that did not conform to
          substantive provisions of Michigan law.

       c. Filing and serving the state-court Complaint which stated that the 62A
          District Court had subject-matter jurisdiction when it did not.

       d. Seeking to collect on a debt for medical services which should have been
          void due to the absence of a written and/or express contract or other
          comparable instrument as set forth by the Michigan Statute of Frauds.

       e. Seeking recovery on one or more causes of action that the 62A District
          Court did not have jurisdiction over.




                                                                                          9
Case 1:19-cv-00613-JTN-ESC ECF No. 1 filed 07/29/19 PageID.10 Page 10 of 13




        f. Seeking recovery on one or more causes of action barred by law and
           including said causes of action in the state-court Complaint.

        g. Seeking recovery on a theory of implied contract when recovery could only
           be available through written and/or express contract.

        h. Seeking recovery on theories of open account or account stated when
           recovery could only be available through written and/or express contract,
           thus barring those specific causes of action.

        i.   Implying that the Law Office would engage in good-faith litigation
             behavior, including proceeding to trial as ordered by the 62A District
             Court.

        j.   Failing to appear at the trial date and time as scheduled by the 62A District
             Court.

 83. In addition, the Law Office’s aforementioned acts and behaviors violated
     subsections 2(A) (“The false representation of . . . the character, amount, or legal
     status of any debt”) and 10 (“The use of any false representation or deceptive
     means to collect or attempt to collect any debt”) in particular of 15 U.S.C. §
     1692e.

 84. As set forth supra, as a result of the Law Office’s violative acts and behaviors,
     Vandermeer has suffered economic, mental, and emotional harm.

 85. Accordingly, Vandermeer is entitled to recover actual or statutory damages, plus
     attorney fees and costs under the FDCPA.

                           Count 2: FDCPA (15 U.S.C. § 1692f)

 86. Vandermeer incorporates all other paragraphs by reference into this count.

 87. By its actions, the Law Office has violated 15 U.S.C. § 1692f (“Unfair Practices”)
     generally by “us[ing] unfair or unconscionable means to collect or attempt to
     collect any debt” against Vandermeer, including:

        a. Filing and serving the state-court Complaint that did not conform to the
           Michigan Court Rules.




                                                                                          10
Case 1:19-cv-00613-JTN-ESC ECF No. 1 filed 07/29/19 PageID.11 Page 11 of 13




        b. Filing and serving the state-court Complaint that did not conform to
           substantive provisions of Michigan law.

        c. Filing and serving the state-court Complaint which stated that the 62A
           District Court had subject-matter jurisdiction when it did not.

        d. Seeking to collect on a debt for medical services which should have been
           void due to the absence of a written and/or express contract or other
           comparable instrument as set forth by the Michigan Statute of Frauds.

        e. Seeking recovery on one or more causes of action that the 62A District
           Court did not have jurisdiction over.

        f. Seeking recovery on one or more causes of action barred by law and
           including said causes of action in the state-court Complaint.

        g. Seeking recovery on a theory of implied contract when recovery could only
           be available through written and/or express contract.

        h. Seeking recovery on theories of open account or account stated when
           recovery could only be available through written and/or express contract,
           thus barring those specific causes of action.

        i.   Implying that the Law Office would engage in good-faith litigation
             behavior, including proceeding to trial as ordered by the 62A District
             Court.

        j.   Failing to appear at the trial date and time as scheduled by the 62A District
             Court.

 88. In addition, the Law Office’s aforementioned violation of the Statute of Frauds,
     the use of theories of implied contract, and the use of open account and account
     stated violate subsection 1 of 15 U.S.C. § 1692f in particular: “The collection of any
     amount (including any interest, fee, charge, or expense incidental to the principal
     obligation) unless such amount is expressly authorized by the agreement creating
     the debt or permitted by law.”

 89. As set forth supra, as a result of the Law Office’s violative acts and behaviors,
     Vandermeer has suffered economic, mental, and emotional harm.




                                                                                         11
Case 1:19-cv-00613-JTN-ESC ECF No. 1 filed 07/29/19 PageID.12 Page 12 of 13




 90. Accordingly, Vandermeer is entitled to recover actual or statutory damages, plus
     attorney fees and costs under the FDCPA.

                             Count 3: MRCPA (MCL 445.252)

 91. Vandermeer incorporates all other paragraphs by reference into this count.

 92. By their actions, the Law Office has violated MCL 445.252 (“Prohibited acts”)
     generally and subsections (a) (“Communicating with a debtor in a misleading or
     deceptive manner”), (f)(i) (“Misrepresenting . . . [t]he legal status of a legal action
     being taken or threatened”), (f)(ii) (“Misrepresenting . . . [t]he legal rights of the . .
     . debtor”), and (q) (“Failing to implement a procedure designed to prevent a
     violation by an employee”).

 93. As set forth supra, as a result of the Law Office’s violative acts and behaviors,
     Vandermeer has suffered economic, mental, and emotional harm.

 94. Accordingly, Vandermeer is entitled to recover treble actual or statutory
     damages, plus attorney fees and costs under the FDCPA.

                                      TRIAL BY JURY

 95. Vandermeer is entitled to and hereby respectfully demands a trial by jury on all
     issues so triable. U.S. Const. amend. 7; Fed. R. Civ. P. 38.

                                     PRAYER FOR RELIEF

 96. As a result of the Law Office’s aforementioned violations of federal and state law,
     Vandermeer respectfully requests this District Court to grant him the following
     relief:

        a. Statutory of actual damages, whichever is greater, under the FDCPA;

        b. All costs and reasonable attorney fees pursuant to the FDCPA;

        c. Treble actual damages or statutory damages, whichever is greater,
           pursuant to the MRCPA;

        d. All costs and reasonable attorney fees pursuant to the FDCPA; AND




                                                                                             12
Case 1:19-cv-00613-JTN-ESC ECF No. 1 filed 07/29/19 PageID.13 Page 13 of 13




         e. All other relief this District Court finds just and equitable.



Dated: July 29, 2019          Respectfully submitted:

                       __/s/____________________________
                          Gabriel S. Sanchez (P71261)
                           The Maul Law Group, PLLC
                                 Attorneys for Plaintiff
                            2401 Camelot Ct., Suite M
                              Grand Rapids, MI 49546
                                   Tel: (616) 202-2505
                             gsanchez@maullaw.com




                                                                             13
